Case 2:21-bk-12663-ER       Doc 93 Filed 06/09/21 Entered 06/09/21 15:16:17         Desc
                             Main Document    Page 1 of 6


 1 WEILAND GOLDEN GOODRICH LLP
   Jeffrey I. Golden, State Bar No. 133040
 2 jgolden@wgllp.com
   Reem J. Bello, State Bar No. 198840
 3 rbello@wgllp.com
   Sonja Hourany, State Bar No. 323457
 4 shourany@wgllp.com
   650 Town Center Drive, Suite 600
 5 Costa Mesa, California 92626
   Telephone 7'14-966-1000
 6 Facsimile      714-966-1002

 7 Proposed Counsel for the Official
   Committee Of General Unsecured Creditors
 8

 9                             UNITED STATES BANKRUPTCY COURT

10                             CENTRAL DISTRICT OF CALIFORNIA

11                                    LOS ANGELES DIVISION

12 In re                                           Case No. 2:21-bk-12663-ER

13                                                 Chapter 11
     HOPLITE, INC., et al. ,
14                                                 (Jointly Administered with:
              Debtors "and Debtor-in-Possession;   Case No. 2:21-bk-12546-ER)
15
                                             MOTION TO ADVANCE HEARING ON
16 - - - - - - - - - - - - - - - 1 XXIII CAPITAL LIMITED'S MOTION FOR
                                             AN ORDER (I) CONVERTING THIS
17 HOPLITE ENTERTAINMENT, INC.,              CHAPTER 11 CASE TO A CASE UNDER
                                             CHAPTER 7 OF THE BANKRUPTCY
18        Debtors and Debtors-in-Possession; CODE, OR, IN THE ALTERNATIVE, (II)
                                             APPOINTING A CHAPTER 11 TRUSTEE;
19                                           DECLARATION OF JEFFREY I. GOLDEN
                                             IN SUPPORT
20 ----------------------------~
   Affects:                                  DATE: June 30, 2021
21                                           TIME: 10:00 a.m.
   D ALL DEBTORS                             CTRM: 1568
22 D HOPLITE, INC.                                  255 E. Temple Street
23 ~ HOPLITE ENTERTAINMENT, INC.                    Los Angeles, CA 90012


24           The Official Committee of General Unsecured Creditors ("Committee") of the

25 bankruptcy estate ("Estate") of Hoplite Entertainment, Inc. ("Debtor") hereby files its

26 motion to advance the hearing on the motion of secured creditor, XXIII Capital Limited

27 ("23 Capital") seeking entry of an order (i) converting the Chapter 11 case of Hoplite

28 Entertainment, Inc. (the "Debtor") to a case under Chapter 7 of title 11 of the United States
     13302280228. 1                                                MOTION TO ADVANCE HEARING
Case 2:21-bk-12663-ER       Doc 93 Filed 06/09/21 Entered 06/09/21 15:16:17             Desc
                             Main Document    Page 2 of 6


 1 Code, 11 U.S.C. § 101 et seq., or, in the alternative, (ii) appointing a Chapter 11 trustee

 2 ("Motion"), and respectfully represents as follows:

 3
 4 I.        INTRODUCTION

 5           On June 8, 2021, the Committee learned of federal criminal charges filed against

 6 Jonathan Lee Smith, the Debtor's insider and Chief Executive Officer ("Smith"). See

 7 attached declaration of Jeffrey I. Golden. It is the Committee's understanding that these

 8 federal criminal charges were filed by the U.S. Attorney's Office for the Central District of

 9 California against Smith on June 8, 2021. Based upon this new development, the

10 Committee requests that the Court advance the hearing on the Motion in both the instant

11 case and the related case and immediately appoint a chapter 11 trustee in both cases.

12

13 II.       COMMITTEE'S PROGRESS SINCE THE COURT'S INITIAL CONTINUANCE OF

14           THE HEARING ON THE MOTION

15           Since its inception, the Committee has been working diligently to investigate the

16 assets of the Estate, which consist of libraries of televisions shows, programs and series

17 ("Assets"), and to analyze the highest and best recovery to creditors from these Assets.

18 In addition to requiring the Debtor to employ professionals, the Committee requested that

19 Debtor provide proof of the location and safeguarding of the Assets and immediately

20 secure insurance on the Assets. The Committee requested financial records, information

21 and documentation regarding the ownership of the Assets, non-debtor interests in the

22 Assets and financial records of the Debtor regarding income received from the Assets as

23 well as income projections for the Assets. The Committee has been vigilant in its

24 investigation and analysis of the financial transactions of the Debtor and is in the process

25 of reaching out to various alleged secured creditors as part of its investigation.

26           Prior to the discovery of the federal criminal charges against Smith, the Committee

27 had been working with the professionals retained in this case in order to determine the

28 best course of action to administer and monetize the Assets of Estate assets for the
     13302280228.1                                 2                MOTION TO ADVANCE HEARING
Case 2:21-bk-12663-ER        Doc 93 Filed 06/09/21 Entered 06/09/21 15:16:17          Desc
                              Main Document    Page 3 of 6


 1 benefit of creditors. The Committee also had telephonic meetings with 23 Capital and

 2 other alleged secured creditors in this case in order to determine the best option to

 3 maximize the v~lue of the Assets. As a result of the federal criminal charges filed against

 4 Smith, however, the Committee believes that Smith cannot be left at the helm of Debtor's

 5 business operations and Assets. Therefore, the Committee requests that the Court

 6 advance the hearing on the Motion to a date as soon as convenient for the Court's

 7 calendar. Moreover, the Committee requests that the Court appoint a chapter 11 trustee

 8 for this Estate and the related case to ensure that the value of the Assets are maximized

 9 for all creditors.

10

11 III.       CONCLUSION

12            For the r~asons set forth herein, the Committee respectfully requests that the Court

13 advance the hearing on the Motion and appoint a trustee in both the instant case and the

14 related case.

15                                              Respectfully submitted,

16 Dated: June 9, 2021                          WEILAND GOLDEN GOODRICH LLP

17
                                                By: /s/ JEFFREY I. GOLDEN
18                                                  JEFFREY I. GOLDEN
                                                    Proposed Counsel for the Official
19                                                  Committee of Creditors Holding
                                                    Unsecured Claims
20

21

22

23

24

25

26

27

28
     13302280228. 1
                                                    3               MOTION TO ADVANCE HEARING
                 Case 2:21-bk-12663-ER        Doc 93 Filed 06/09/21 Entered 06/09/21 15:16:17              Desc
                                               Main Document    Page 4 of 6


                  1                             DECLARATION OF JEFFREY I. GOLDEN

                  2

                  3           I, Jeffrey I. Golden, declare as follows:

                  4           1.     I am an attorney at law duly licensed to practice before this Court. I am a

                  5 member of the law firm of Weiland Golden Goodrich LLP, counsel of record for the Official

                  6 Committee of General Unsecured Creditors ("Committee") of the bankruptcy estate

                  7 ("Estate") of Hoplite Entertainment, Inc. ("Debtor") in this action. I have personal

                  8 knowledge of the facts set forth in this Declaration and, if called as a witness, could and

                  9 would testify competently to such facts under oath.

                 10           2.     On June 8, 2021, I became aware of federal criminal charges filed against

                 11 Jonathan Lee Smith, the Debtor's insider and Chief Executive Officer ("Smith"). It is my
0-          N
-' 0
-' :<11:
            0
                 12 understanding that these federal criminal charges were filed by the U.S. Attorney's Office
       N'
.c   Oco<ll
 (,) "NCO
·c ';. ~         13 for the Central District of California against Smith on June 8, 2021.
'0 III Cl·
 o o"c~
 o :> ~ x
(!) -:: ...
         0=11.
                 14           I declare under penalty of perjury that the foregoing is true and correct.
    C ...
    Q) oU 0
'0 ..
-
    o
           '0
         C· o
         0_ ..
                 15           Executed on this 9th day of June, 2021, at Costa Mesa, California.
(!)UO'
         c==:
'0 ~.eII
 C 0'"
                 16
_   co
     ~-. 0 ..


                                                                          /S/ JEFFREY I. GOLDEN
•-Q) II)
     out-
                 17
           _

;:<11       ~
             0


                                                                                      Jeffrey I. Golden
                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                      1330228.1                                                                            OPPOSITION
                                                                      4
        Case 2:21-bk-12663-ER                     Doc 93 Filed 06/09/21 Entered 06/09/21 15:16:17                                      Desc
                                                   Main Document    Page 5 of 6




                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                   650 Town Center Drive, Suite 600 , Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify) : MOTION TO ADVANCE HEARING ON XXIII CAPITAL
LIMITED'S MOTION FOR AN ORDER (I) CONVERTING THIS CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7
OF THE BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II) APPOINTING A CHAPTER 11 TRUSTEE ;
DECLARATION OF JEFFREY I. GOLDEN IN SUPPORT

 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) ; Pursuant to controlling General
Orders and LBR , the foregoing docu ment wi ll be served by the cou rt via NEF and hyperlink to the document. On (date)
June 9, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                  !Kl Service information con tinued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) June 9, 2021 , I served the following persons andlor entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a tru e and correct copy thereof in a sea led envelope in the United States mail , first
class, postage prepaid , and add ressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed .



                                                                                  o Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served) : Pursuant to F.R.C iv. P. 5 andlor con trolling LB R, on (date) June 9, 2021 , I served the
follow ing persons andlor entities by personal delivery , overnight mail service, or (for those who consented in writing to such
service method) , by facsimile transmission andlor email as fo llows. Listing the judge here constitutes a declaration that
personal delivery on , or overnight mail to , the judge will be completed no later tha n 24 hours after the document is filed .



                                                                                  o Service information continued on attached page
I declare under penalty of perjury under the laws of the Un ited States tha t the foregoing is true and correct.

H


       June9, 2021
 ------~O~a~te------------------p
                                ~r~m~tLed
                                       ~
                                                    Kelly Ade le
                                          N~a~m~e-----------
                                                                                          ~~G~
                                                                                          ~  ~




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
J(lne 2012                                                                                           F 9013-3,1,PROOF,SERVICE
1330228.1
       Case 2:21-bk-12663-ER       Doc 93 Filed 06/09/21 Entered 06/09/21 15:16:17            Desc
                                    Main Document    Page 6 of 6



Electronic Mail Notice List
Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
Reem J Bello rbello@wgllp.com,
kadele@ecf.courtdrive.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
Nathaniel Deloatch nathan.deloatch@troutman.com
luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
Philip A Gasteier pag@lnbrb.com
Jeffrey I Golden jgolden@wgllp.com,
kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
Eve H Karasik ehk@lnbyb.com
Mark J Markus bklawr@bklaw.com, markjmarkus@gmail.com
Kevin P Montee kmontee@monteefirm.com
Kelly l Morrison kelly.l.morrison@usdoj.gov
Giovanni Orantes go@gobklaw.com, gorantes@orantes-
law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
Hamid R Rafatjoo hrafaljoo@raineslaw.com, bclark@raineslaw.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
United States Trustee (lA) ustpregion16.la.ecf@usdoj.gov
Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
